Citation Nr: 1145467	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  07-10 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder and mood disorder, not otherwise specified (NOS) (claimed as PTSD).  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.  Original jurisdiction of the Veteran's claim resides in the VARO in Louisville, Kentucky.  

A hearing was held on October 19, 2007, by means of video conferencing equipment with the Veteran in Louisville, Kentucky, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board issued a decision in May 2008, in pertinent part, denying service connection for PTSD.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a July 2009 Order, the Court vacated the May 2008 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The Board subsequently recharacterized and remanded the issue currently on appeal for further development in January 2010.  That development was completed, and the case was returned to the Board for appellate proceedings.  

In August 2010, the Board again denied the Veteran's acquired psychiatric disorder claim.  The Veteran then appealed the Board's decision to the Court, and in a July 2011 Order, the Court, in part, vacated the August 2010 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion.  The Veteran's claim has been returned to the Board.  

Characterization of the issue on appeal 

The Board notes that the Veteran originally filed a claim for service connection for PTSD.  However, the medical evidence of record fails to reflect that the Veteran has been diagnosed with PTSD.  Rather, the Veteran has been diagnosed with adjustment disorder and mood disorder, NOS.  See VA outpatient treatment records dated in June 2005 and May 2007.  Moreover, in a May 2007 statement, the Veteran asserted that he wished to file a claim of entitlement to service connection for "a general mental condition."  See a May 2007 statement from the Veteran.  

The Board observes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court has held that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled. 

In light of the Court's holding in Clemons and the evidence of record, to include the Veteran's oral testimony and VA treatment records which reflect no diagnosis of PTSD and diagnoses of adjustment disorder and mood disorder, NOS, the Board has recharacterized the Veteran's claim and the issue is as stated on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Reasons for Remand:  To afford the Veteran a VA examination and obtain a medical opinion in accordance with the instructions of the July 2011 Court-endorsed Joint Motion.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

As noted above, the RO and the Board originally developed the Veteran's claim as a service connection claim for PTSD which is governed by the provisions of 38 C.F.R. § 3.304(f) and the Court's holding in Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  However, in light of the evidence of record and the Court's holding in Clemons, the Board has expanded the Veteran's claim to encompass all acquired psychiatric disorders.  Accordingly, the Board will analyze the Veteran's claim under the laws and regulations which apply to general service connection claims as well as PTSD claims.  

Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f) was amended to redesignate former paragraphs (f) (3) and (f) (4) as paragraphs (f) (4) and (f) (5), respectively, and by adding a new paragraph (f) (3) that reads:

(f)(3)  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board observes that the primary effect of the amendment of 38 C.F.R. § 3.304(f) (3) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA or VA contracted psychiatrist or psychologist.  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" or was a POW as established by official records, including recognized military combat citations or other supportive evidence.  If the VA determines that the Veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions or hardships of service." 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, the VA determines that the Veteran did not engage in combat with the enemy or was a POW, or that the Veteran engaged in combat with the enemy or was a POW, but the alleged stressor is not combat or POW related, the Veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's statements or testimony. Cohen v. Brown, 10 Vet. App. 128 (1997).

In the July 2011 Court-endorsed Joint Motion, the parties agreed that VA failed to fulfill its duty to assist the Veteran.  Specifically, the parties concurred that the Board erred in determining that the Veteran was not entitled to a VA examination in connection with his service connection claim for an acquired psychiatric disorder.  

An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  

In the present case, the Veteran has not been diagnosed with PTSD, but diagnoses of adjustment disorder and mood disorder, NOS, are of record.  While the Veteran has not provided sufficient evidence for the corroboration and/or verification of his asserted stressor events, a May 2007 VA outpatient treatment record reflects that the Veteran reported he was distressed after being assigned "to help unload wounded soldiers and dead bodies" while in the Republic of Vietnam.  The VA medical professional opined that the Veteran suffered "mild re-experiencing symptoms, limited avoidance symptoms and depression[,] some of which is related to his military service."  See a May 2007 VA treatment record.  

In the July 2011 Joint Motion, the parties agreed that the Board erred in its August 2010 denial of the Veteran's claim when determining that a VA examination was unnecessary because the Veteran failed to provide evidence of a verifiable stressor event.  The parties further stated that the Board limited its analysis of the Veteran's claim, only considering the provisions of 38 C.F.R. § 3.304(f) and the Court's holding in Cohen (relating only to specific claims for PTSD) rather than expanding its analysis to encompass direct service connection as per 38 C.F.R. § 3.303.  The parties noted that, under the laws and regulations pertaining to direct service connection, the aforementioned elements within the Court's holding in McLendon had been demonstrated in the May 2007 VA outpatient treatment record, and VA had a duty to afford the Veteran a VA examination and obtain a medical nexus opinion.  

Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any acquired psychiatric disorder which is demonstrated by the Veteran.  

Moreover, as noted above, the laws and regulations concerning service connection claims for PTSD (specifically, 38 C.F.R. § 3.304(f)) have been amended during the pendency of this appeal.  The Veteran has not been notified of these amendments.  If, as here, the record has a procedural defect with respect to the notice required under the Veterans Claims Assistance Act of 2000 (the VCAA), this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, upon Remand, the RO should afford the Veteran with complete VCAA notice, to include the amendments to 38 C.F.R. § 3.304(f) because the Board is without authority to do so.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must assure that all notice and development required by the VCAA has been accomplished, to include providing the Veteran with notice of the amendments to 38 C.F.R. § 3.304(f), effective July 13, 2010.  A copy of the letter should be sent to the Veteran's private attorney. 

2.  The RO must schedule the Veteran for a VA examination (conducted by a psychologist or a psychiatrist) to determine the nature and etiology of any diagnosed acquired psychiatric disorder which may be present, to include PTSD, adjustment disorder and mood disorder, NOS.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the partial service treatment records submitted by the Veteran.  

If PTSD cannot be diagnosed, the examiner should specifically state which DSM-IV criteria are not met.  

For each diagnosed acquired psychiatric disorder, the examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the disorder is causally or etiologically related to the Veteran's active service, to include his assertions that he helped unload wounded soldiers and dead bodies from a plane.  See a May 2007 VA outpatient treatment record.  

In forming this opinion, the VA examiner must consider the Veteran's complete medical history.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his private attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


